UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1832


JOHN P. TURNER,

                    Plaintiff - Appellant,

             v.

SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, Chief District Judge. (5:17-cv-00058-MFU)


Submitted: November 17, 2017                                 Decided: December 5, 2017


Before NIEMEYER, TRAXLER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se. Evelyn Rose Marie Protano, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Paul Turner appeals the district court’s orders dismissing this action for want

of administrative exhaustion and denying his motion for reconsideration.        We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Turner v. Social Sec. Admin., No. 5:17-cv-00058-MFU (W.D.

Va. June 8 & 19, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                           2